     Case 19-00271-LT13         Filed 05/28/19   Entered 05/28/19 21:33:36     Doc 74     Pg. 1 of 16



 1   Ed Chapin (State Bar No. 53287)
     Cara Van Dorn (State Bar No. 321669)
 2   SANFORD HEISLER SHARP, LLP
     655 West Broadway, Suite 1700
 3
     San Diego, CA 92101
 4   t. 619.577.4253
     e. echapin@sanfordheisler.com
 5
     John J. O’Brien (State Bar No. 253392)
 6   THE O’BRIEN LAW FIRM, APLC
     750 B Street, Suite 1610
 7   San Diego, CA 92101
 8   t. 619.535.5151
     e. john@theobrienlawfirm.com
 9
     Brian M. Holm (State Bar No. 255691)
10   HOLM LAW GROUP, PC
     12636 High Bluff Drive, Suite 400
11   San Diego, CA 92130
     t. 858.707.5858
12
     e. brian@holmlawgroup.com
13
     Attorneys for Plaintiffs
14
                                UNITED STATES BANKRUPTCY COURT
15
                                SOUTHERN DISTRICT OF CALIFORNIA
16

17
      In re Michael Pratt,                             CASE NO.: 19-00271-LT13
18
                      Debtor.                          DECLARATION OF BRIAN M. HOLM IN
19                                                     SUPPORT OF PLAINTIFFS’ BRIEF IN
                                                       RESPONSE TO THIS COURT’S OSC RE:
20                                                     SANCTIONS FOR IMPROPER REMOVAL
                                                       AND IMPROPER FILING OF
21
                                                       BANKRUPTCY CASE
22
                                                       Date: June 10, 2019
23                                                     Time: 10:00am
                                                       Judge: Hon. Laura S. Taylor
24
25   ///
26   ///
27   ///
28   ///
                                                       1
           DECLARATION OF BRIAN M. HOLM IN SUPPORT OF PLAINTIFFS’ BRIEF IN RESPONSE TO OSC RE: SANCTIONS
     Case 19-00271-LT13         Filed 05/28/19    Entered 05/28/19 21:33:36         Doc 74     Pg. 2 of 16



 1   I, Brian M. Holm, hereby declare as follows:
 2          1.      I am an attorney licensed to practice law in the State of California. I currently represent
 3    Plaintiffs against Michael Pratt and other defendants in San Diego Superior Court Case No. 37-2016-
 4    00019027-CU-FR-CTL.
 5          2.      Attached hereto as Exhibit A are true and correct copies of text messages produced by
 6    Valorie Moser on May 8, 2019. Judge Wohlfeil has since issued an order removing the Confidential
 7    designation affixed to the documents.
 8          3.      On May 6, 2019, I deposed Michael Pratt. During his deposition, Mr. Pratt testified that
 9    the Chula Vista lease and the Convertible Note/loan disclosed in his bankruptcy schedules were for a
10    marijuana dispensary he and some others were trying to open in Chula Vista. The transcript for this
11    deposition has not yet been completed.
12          4.      Attached hereto as Exhibit B are true and correct copies of emails I received from Aaron
13    Sadock in January 2019.
14          I declare under the penalty of perjury under the laws of the State of California that the foregoing
15   is true and correct to the best of my knowledge. Executed this 29th day of May 2019 in County of San
16   Diego, State of California.
17
18                                                                Brian M. Holm, Esq.
19

20
21
22
23
24
25
26
27
28

                                                          2
          DECLARATION OF BRIAN M. HOLM IN SUPPORT OF PLAINTIFFS’ BRIEF IN RESPONSE TO OSC RE: SANCTIONS
Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 3 of 16




                         Exhibit A
     Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 4 of 16


ill AT&T'T '                 6:12 PM                   e 99%®$©l
                                                              '#

<       e :::i??: r                                           L
                  [u wiji$a.


   yep and brian holm cannot put
   dean onitlol
   SEP 17, 2018 7:05 PM




   yeah plenty of timed

   i just wanted to get mine incase
   i have to leave the USA haha
   SEP17,2018 7:07 PM




€)        New Message
                                                                           MOSER 0067
                                                                         CONFIDENTIAL
     Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 5 of 16


ill AT&T'6''                 6:13 PM                   e 99%@8il
                                                              '#

< e !:i:: r
     SEP17,2018 7:07 PM
                                                              C




   me too
   brian holm hates us
   SEP17.2018 7:07 PM




  well they got a big law firm
  involved

  like BIG

  national firm
  SEP 17. 2018 7:09 PM                                        V

€)        New Message                                    ,,, +             MOSER 0068
                                                                         CONFIDENTIAL
     Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 6 of 16


.ill AT&T 'T '                6:13 PM                  B 99%9:i18g.r
                                                                '#


<        e =!'iii?=:=?:                                       L



    yeah aaron keeps including him
    in the emailsto embarrassbrian
    SEP 17. 2018 7:11 PM




   assoonasibankruptthe
   businesstheyarefucked
                          @




   the case gets held
   SEP 17. 2018 7:12 PM
                                                              Y

€)         New Message
                                                                           MOSER 0069
                                                                         CONFIDENTIAL
   Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 7 of 16


ill AT&T'T'                6:10 PM                      99%:11g®l
                                                               #

<      e -l: :i??iir         TI   ''
                                                            L


   I mean nothing I can do

  They'retrying to put some
  federal humantrafficking case
  on me
   SEP15, 2018 12:36 PM




  yeap

  Theseguysare notallthere
  They think I have some
  offshore bank accountstashed
  with money                                                M
  SEP 15, 2018 12:37 PM
                                                       'x
€)     1~NewMessage                                           :£

                                                                         MOSER 0070
                                                                       CONFIDENTIAL
     Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 8 of 16


.ill AT&T 'T '               6:10 PM                   e 99%:igg&£i
                                                                 #

<                 ! ll:? l:r                                  L


    i wish i did lol
    SEP15, 2018 12:40 PM




    in goodthankstho




                                                              V

€)         New Message
                                                                           MOSER 0071
                                                                         CONFIDENTIAL
      Case 19-00271-LT13     Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 9 of 16


ell AT&T 'T '                   6:11 PM                   e 99% @®1l!#


< 0:: :1?TT                                                      c
      honestlyanythingis betterthan
    being in t his lawsuit lol
    and brian holm gets NOTHING
    thatsthe good part
    SEP 15, 2018 1:56 PM




   talkto youtuesday
    SEP 15, 2018 2:05 PM




             lliillll:!iil




 €)      I New Message
                                                                              MOSER 0072
                                                                            CONFIDENTIAL
     Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 10 of
                                             16

.il AT&T'T '                6:11 PM                   e 99%Ri&}#

<      0       +16193857882
               Tap here forsettings                          L
    look everyoneis getting 2
    weeks severance pay
    i was going to give u 4
    pleasecalm down
    leaveme to relax and i will talk
    toyou ontuesday
    SEP 15, 2018 2:43 PM




    i mean my business i worked
    forsince17-18 yrs old
    is destroyed by a greedy lawyer
    yeah im hurt too

    but im not taking it out on you

    a greedy delusional lawyer                               qf
    SEP15, 2018 2:44 PM                                       '


€) I NewMessage                                           . +
                                                                          MOSER 0073
                                                                        CONFIDENTIAL
     Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 11 of
                                             16

ill AT&T'T'                 6:12 PM                   9 99%Ol@lB
                                                             '#

<      0       +16193857882
               Tap here forsettings                          L
    i mean my businessi worked
    forsince17-18 yrs old
    is destroyed by a greedy lawyer
    yeah im hurt too

    but im not taking it out on you
    a greedy delusional lawyer
    ill tallk to you monday

    i left the good employeesfor as
    long as possible
    shawn brittany and milad are
    fired
    SEP 15, 2018 2:48 PM




    Iheardthere's a really bad
€)     I New Message
                                                                          MOSER 0074
                                                                        CONFIDENTIAL
     Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 12 of
                                             16

ill AT&T'T '                6:08 PM                   e 99%11@©i
                                                             '#

< 0:! :i?:T:nr                                               C


   craigslist lawsuit
   egc
   etc
   SEP 13. 2018 4:37 PM




   no

   They are removingadds abd
   blocking our emails
   SEP 13, 2018 4:40 PM
                                                             V

€)      I New Message                                   ,,,]+             MOSER 0075
                                                                        CONFIDENTIAL
Case 19-00271-LT13   Filed 05/28/19   Entered 05/28/19 21:33:36   Doc 74   Pg. 13 of
                                        16




                        Exhibit B
    Case 19-00271-LT13                 Filed 05/28/19           Entered 05/28/19 21:33:36                   Doc 74         Pg. 14 of
                                                                  16

  From:    Aaron Sadock asadock@panakoslaw.com
Subject:   Re: Tentative Rulings
   Date:   January 23, 2019 at 4:21 PM
     To:   Ed Chapin Echapin2@sanfordheisler.com
    Cc:    Daniel A. Kaplan dkaplan@danielkaplanlaw.com, George Rikos george@georgerikoslaw.com, Brian M. Holm
           brian@holmlawgroup.com, John J. O'Brien john@theobrienlawfirm.com, Cara Van Dorn cvandorn@sanfordheisler.com,
           Christopher Yandel cyandel@sanfordheisler.com, Fernando Salazar fsalazar@sanfordheisler.com, Bonnie McKnight
           bmcknight@panakoslaw.com, Ali Byler ali@danielkaplanlaw.com, Anna King aking@panakoslaw.com, Julianne Roth
           jr@danielkaplanlaw.com


       Ed,

       As you now know this case is stayed and we do not intend to on violating the stay. Thus, all scheduled depositions our off calendar
       including but not limited the depositions noticed for this coming Friday.

       Based on our reading of the tentative ruling the only issue order to meet and confer on was the scope of the subpoenas which we
       have already come to terms on. In fact, this motion was left on calendar because Mr. Holm forgot to remove it. Please refer to the
       communications to confirm if needed. If you disagree, we our happy to meet with you or anyone else at our office so this issue could
       be resolved if/when the stay is removed. We will be at our office until 6:00pm today if you wanted to stop by.

       Sincerely,

       Aaron D. Sadock, Esq.
       Managing Attorney




       www.Panakos.law
       555 West Beech Street
       Suite 500
       San Diego, CA 92101
       O: (619) 800 - 0529
       D: (619) 312 - 4125
       Confidentiality & Legal Notice




           Ed Chapin
           CA Managing Partner, bio
           655 West Broadway, Suite 1700, San Diego, CA 92101
           DIRECT: 619-577-4251 | MAIN: 619-577-4253

                                        New York
                                        Washington, DC
                                        San Francisco
                                        San Diego
                                        Nashville
                                        Baltimore
Case 19-00271-LT13           Filed 05/28/19          Entered 05/28/19 21:33:36               Doc 74        Pg. 15 of
                                                       16

   DISCLAIMER: This e-mail message is intended only for the personal use of the recipient(s) named above. This
   message may be an attorney-client communication and as such privileged and confidential and/or it may include
   attorney work product. If you are not an intended recipient, you may not review, copy or distribute this message. If you
   have received this communication in error, please notify us immediately by e-mail and delete the original message.
    Case 19-00271-LT13                   Filed 05/28/19             Entered 05/28/19 21:33:36                      Doc 74         Pg. 16 of
                                                                      16

  From:    Aaron Sadock asadock@panakoslaw.com
Subject:   Re: Bankruptcy Petition #: 19-00271-LT13
   Date:   January 28, 2019 at 8:38 AM
     To:   Ed Chapin Echapin2@sanfordheisler.com, Brian Holm brian@holmlawgroup.com, John J. O'Brien john@theobrienlawfirm.com
    Cc:    Cara Van Dorn cvandorn@sanfordheisler.com, Carrie Goldberg carrie@cagoldberglaw.com, Christopher Yandel
           cyandel@sanfordheisler.com, Fernando Salazar fsalazar@sanfordheisler.com, Daniel A. Kaplan dkaplan@danielkaplanlaw.com,
           Ali Byler ali@danielkaplanlaw.com, Bonnie McKnight bmcknight@panakoslaw.com, George Rikos george@georgerikoslaw.com,
           Anna King aking@panakoslaw.com, Julianne Roth jr@danielkaplanlaw.com


       Counsel,

       As you know, we represent the Debtor, Michael J. Pratt, in the above-referenced Chapter 13 case. This case was commenced by the
       filing of a Voluntary Petition for relief under Title 11 of the United States Code on January 23, 2019, and an Order for Relief was
       entered at that time. The Notice of Automatic Stay explains actions which are prohibited by the automatic stay of 11 U.S.C. §362.
       Pursuant to this notice, we demand that you immediately cease all efforts to prosecute any court action against the Debtor. This
       includes any acts to obtain discovery from the Debtor and any agents of the Debtor and to proceed in any fashion in the prosecution of
       San Diego Superior Court Lead Case No. 37-2016-00019027-CU-FR-CTL, and Consolidated Case Nos. 37-2017-00033321-CU-FR-
       CTL and 37-2017-00043712-CU-FR-CTL. to the extent those acts affect the Debtor, or to enforce any judgment obtained against the
       Debtor.

       Be advised that the Bankruptcy Court has the power to award compensatory as well as punitive damages for willful violations of the
       automatic stay of 11 U.S.C. §362. See, In re Bloom, 875 F.2d 224 (9th Cir. 1989). Please note that such acts will be considered willful
       if you merely intended to perform to act. If the act violates the stay, the fact that you did not intend to violate the stay is not a defense.

       If you or any of your agents take any acts in violation of the automatic stay, the Debtor will file a motion in the Bankruptcy Court for
       compensatory and punitive damages for willful violation of the automatic stay.


       Sincerely,

       Aaron D. Sadock, Esq.
       Managing Attorney




       www.Panakos.law
       555 West Beech Street
       Suite 500
       San Diego, CA 92101
       O: (619) 800 - 0529
       D: (619) 312 - 4125
       Confidentiality & Legal Notice




           19-0128_autosta
                y.pdf
